Nichols, Presiding Judge.
“A ground of a motion for a new trial complaining of the failure of the court to charge without request in accordance with certain quoted language, but which neither has set out therein the evidence which it is contended required a charge in the language quoted nor refers to the place in the record where such evidence may be found is too incomplete to be considered. Beavers v. State, 33 Ga. App. 370 (2) (126 SE 305); Allen v. State, 39 Ga. App. 642 (2) (148 SE 167); Wilcher v. State, 87 Ga. App. 93 (2) (73 SE2d 57); Norris v. Sikes, 102 Ga. App. 609, 610 (3) (117 SE2d 214); Beecher v. Farley, 104 Ga. App. 785, 788 (4) (123 SE2d 184).” Moulder v. State, 108 Ga. App. 588 (1) (134 SE2d 61). Each ground of the defendant’s amended motion for new trial assigns error on the failure of the trial court to charge on involuntary manslaughter but fails to set forth or refer to the place in the record where evidence supporting such proposition can be found. Accordingly, the trial court did not err in overruling such special grounds of the defendant’s amended motion for new trial. The usual general grounds of the defendant’s motion for new trial have been abandoned.

Judgment affirmed.


Bberhardt and Pannell, JJ., concur.